Citation Nr: 1748476	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  17-00 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's daughter


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1943 to January 1946, including service in World War II.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short- and long-term memory and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's PTSD was assigned a rating of 30 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.    

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Again, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Veteran was afforded a VA PTSD examination in April 2012.  It was noted that the Veteran had been married twice.  His first wife died after 28 years marriage.  His marriage with his second wife was occasionally strained by periodic irritability.  However, he had a good rapport with his daughters.  Additionally, he had many friends and socialized well.  His PTSD symptoms included chronic sleep impairment.  His GAF score was 65.  He had retired in 1987.  He had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

April to October 2012 VA treatment records reported a history of variable sleep approximately 5 to 8 hours per night with periodic nightmares, two to three times per month.  He generally did not exhibit any significant depression.  However, at times, he had some mild, yet surmountable, depression.  His mood was euthymic.  His affect was congruent to mood, constricted,  non-labile and at times irritable.  He was reflective of his past life and was mindful of his mortality.  He did not have any suicidal or homicidal ideations, hallucinations, delusions, frank mania, mood swings, or other formal anxiety disorder.  He did not take any psychiatric medications.  He denied any current use of alcohol, illicit drugs, or tobacco.  His GAF scores were 65.

During the first half of 2013, VA treatment records documented that the Veteran was "feeling good."  He had brief depressive episodes.  Sleep remained variable at approximately 5 to 8 hours per night with periodic nightmares, two to three times per month.  His mood was at times mildly irritable, depressed, or euthymic.  His affect was congruent to mood as well as constricted and non-labile.  He did not have any suicidal or homicidal ideations, hallucinations, delusions, frank mania, mood swings, or other formal anxiety disorder.  He did not take any psychiatric medications.  He denied any current use of alcohol, illicit drugs, or tobacco.  His GAF scores were 65.
	
In July 2013, the Veteran was provided an additional VA PTSD examination.  He reported that he lived with his second wife with whom he had a good relationship.  He also stated that he had two "beautiful daughters" with whom he remained in close contact.  He stated he had many friends and they met for dinner and visited each other.  He enjoyed going to the movies and was a sports enthusiast.  He spent most of the days at home, watching TV, picking up groceries, doing the dishes, and helping his wife at home.  He avoided crowds and loud places that aroused recollections of war trauma.  He stated that he still had nightmares and had difficulty falling and staying asleep.  Additionally, he reported psychological distress at exposure to cues and triggers and was watchful and careful because of his trust issues.  He experienced irritability or outbursts of anger.  At times, he was anxious and suspicious.  He had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  His GAF score was 60.

In the latter half of 2013, the Veteran again reported feeling good.  VA treatment records document that he experienced brief depressive episodes but was able to manage them by using humor.  He also had periodic intrusive thoughts about his combat-related experiences.  He became intermittently irritable but could achieve a euthymic mood.   Sleep remained variable at approximately 4 to 6 hours per night with periodic nightmares, two times per week.  He did not take any psychiatric medications.  He denied any current use of alcohol, illicit drugs, or tobacco.  Upon examination, he was calm and cooperative with fair eye contact.  He was alert and attentive.  His cognitive function and concentration were intact.  He was oriented to person, place, and time.  His mood was at times mildly irritable or euthymic.  His affect was congruent to mood as well as constricted and non-labile.  His muscle strength and tone as well as motor function: were within normal limits.  He had normal speech and language.  His thought processes were organized, linear with no looseness of associations, flight of ideas, circumstantial thinking, or tangential thinking.  He was goal-directed and future-oriented.  His thought content and perception was free from delusions, paranoia, grandiosity, overvalued ideas, preoccupations, obsessions, negative thinking, and hallucinations.  He had fair insight and good judgment.  His GAF scores were 65.

2014 VA treatment records document that the Veteran generally reported feeling okay.  He had periodic brief or intermittent depressive episodes and often used humor as a way to cope, but could get periodically irritable.  He slept 5 to 6 hours per night, waking up by nightmares, two times per week.  He also had periodic intrusive thoughts about his WWII combat-related experiences.  On examination, he appeared his stated age with casual dress and fair grooming.  He was calm and cooperative with fair eye contact.  He was alert and attentive.  His cognitive function and concentration were intact.  He was oriented to person, place, and time.  His mood ranged from irritable, mildly depressed, or euthymic.  His affect was congruent to mood as well as constricted and non-labile.  His muscle strength and tone as well as motor function were within normal limits.  He had normal speech and language.  His thought processes were organized, linear with no looseness of associations, flight of ideas, circumstantial thinking, or tangential thinking.  He was goal-directed and future-oriented.  His thought content and perception was free from delusions, paranoia, grandiosity, overvalued ideas, preoccupations, obsessions, negative thinking, and hallucinations.  He had fair insight and good judgment.  His GAF scores were 65.

In April 2014, a private psychiatrist found that the Veteran had been experiencing PTSD symptoms from his military experiences as a World War II veteran, including repeated intrusive thoughts of traumatic experiences, periodic irritability, chronic anxiety, frequent insomnia with nightmares, impaired concentration, self-isolation and avoidance of others, hypervigilance, and mistrust.  The private psychiatrist opined that due to these severe symptoms (particularly avoidance and irritability); the Veteran had difficulty being in the presence of other individuals.  As a result, the Veteran would have anticipated chronic difficulties with securing and maintaining employment and that it would require several years to achieve adequate remission, if at all.  

At his VA PTSD examination in May 2015, the Veteran reported that the frequency of his nightmares and intrusive thoughts had worsened since his last VA PTSD examination.  His symptoms included depressed mood, anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances, including work or a work like setting, and avoiding crowds and loud noisy places due to anxiety.  He had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

August to December 2015 VA treatment records document that the Veteran's mood was down because his wife was sick.  He related that he had poor sleep and nightmares once per week or once every other week.  He endorsed low energy levels, fair concentration and fair appetite.  He also reported that he had intrusive memories and thoughts about his experiences in the Pacific.  He had avoidant behaviors and did not like to talk about what he experienced.  He report forgetfulness.  He was future oriented and hoped to live as long as his mother.  Upon examination, he appeared his stated age, thin, well groomed, and ambulated by walker.  He was calm and cooperative with good eye contact.  He was alert and attentive.  He had fair concentration.  He was oriented to person, place, and situation.  His mood was ranged from euthymic to anxious.  His affect was congruent to mood as well as broad or constricted.  His muscle strength and tone as well as motor function were within normal limits.  He had normal speech and language.  His thought processes were goal-directed and tangential.  His thought content and perception was normal.  He had intellectual insight and fair judgment.  His recent and remote memory was poor.  He did not have any suicidal or homicidal ideations, intent or plans.  

In 2016, VA treatment records indicated that the Veteran was doing well.  The Veteran's mood and energy levels had been stable and his appetite was fair.  He reported that he was getting approximately 7 to 8 hours of sleep each night.  He had nightmares about his combat experiences approximately twice per month.  He also reported intrusive memories occurring every day.  He was more irritable than before but it was redirectable.  Upon examination, he appeared his stated age, thin, fair or well groomed, and ambulated by walker.  He was calm and cooperative with good eye contact.  He was alert and attentive.  He had fair concentration.  He was oriented to person, place, and situation.  His mood ranged from euthymic to frustrated.  His affect was congruent to mood as well as appropriate.  His muscle strength and tone as well as motor function were within normal limits.  He had normal speech and language.  His thought processes were goal-directed and tangential.  His thought content and perception was normal.  He had intellectual insight and fair judgment.  His recent and remote memory was poor.  He did not have any suicidal or homicidal ideations, intent or plans.  He denied any suicidal or homicidal ideations, intent or plans.  He also denied any symptoms consistent with psychosis or mania/hypomania.

A VA psychiatrist submitted a psychiatric opinion in January 2017, acknowledging that the Veteran had been diagnosed with and was being treated for chronic PTSD.  The VA psychiatrist stated that the Veteran continued to suffer from chronic PTSD symptoms, which included depressed and anxious mood, excessive guilt and shame, insomnia, nightmares, intrusive memories, emotional detachment, avoidance behaviors, and impaired concentration.  The VA psychiatrist felt that the Veteran's chronic PTSD had affected his ability to function in his social and occupational roles.

In July 2017, the Veteran testified that he continues to suffer from chronic PTSD symptoms, which include depression, anxious mood, excessive guilt, shame, insomnia, nightmares, intrusive memories, emotional detachment, avoidance behaviors, and impaired concentration.  It had been difficult to sleep and he was having intrusive memories and flashbacks of his combat experience.  His daughter stated that he had a bad temper, became frustrated, and projected out to and became violent with certain people.  Additionally, he has had issues with irritability and depression.  He had memory loss perhaps due to dementia and was unable to concentrate.  He often stayed home and slept.  He asserted that since June 2016, he has continued to require medication and mental health therapy at an increased rate.  

The aforementioned evidence reflects that the Veteran's PTSD was manifested by depressed mood, difficulty sleeping, nightmares, flashbacks, intrusive thoughts, irritability, anger, avoidant behaviors, problems with concentration, memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the frequency, severity and duration of these symptoms are consistent with a higher 50 percent rating, which contemplates occupational and social impairment with reduced reliability and productivity. 

In so finding, the Board notes that while the evidence has varied, the Veteran's private psychiatrist indicated that the Veteran had difficulty being in the presence of other individuals particularly due to severe symptoms of avoidance and irritability. VA treatment records and the May 2015 VA PTSD examination report document that he avoided crowds and loud places and that his recent and remote memory was poor.  While not all of the symptoms supportive of a 50 percent rating have been documented, the medical and lay evidence of record supports a finding of reduced reliability and productivity.

However, at no point during the period of the appeal, has the Veteran's service-connected PTSD been shown to have met the criteria for the higher rating of 70 percent.  The evidence does not show that the Veteran has had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Medical records noted that he exhibited a fair to well-groomed appearance, his family relationships were good, his speech was normal, he had brief and intermittent periods of depression, and he was oriented to person, place, time, and situation.  He also exhibited no delusions, hallucinations, or suicidal ideations.  

Furthermore, the GAF scores assigned during this period do not tend to support the assignment of a higher rating.  As indicated, the Veteran had been assigned GAF scores of 60 and 65.  According to DSM-IV, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker), and GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Here, the majority of the scores assigned during the appeal period were mild at 65 with an outlier score of 60.  Thus, the Veteran's psychiatric evaluations are reflective of mild to moderate symptomatology throughout the appeal period and this is consistent with the 50 percent rating assigned. 

Accordingly, the Board finds that a rating of 50 percent for PTSD, but no higher, is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating of 50 percent for PTSD is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


